—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), *201rendered April 3, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s acquittal of two counts of robbery in the first degree does not warrant a different conclusion (see People v Rayam, 94 NY2d 557). We decline “to intrude into the jury’s deliberative process” (People v Tucker, 55 NY2d 1, 7), and we note, in any event, that the jury, which was not instructed on attempted robbery, may have found insufficient proof of a completed robbery.
Defendant never requested submission of criminal possession of a weapon in the fourth degree as a lesser included offense, and the record fails to support his claim that this issue should be treated as preserved. We decline to review it in the interest of justice. Were we to review this claim, we would find that there was no reasonable view of the evidence that defendant was guilty of simply possessing the weapon, without intending to use it unlawfully against the victim (see People v Negron, 91 NY2d 788).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Rosenberger, Friedman and Marlow, JJ.